I do not agree to the result of this opinion. I agree to much that is said in the opinion. I agree that where the facts as to jurisdiction are undisputed, the matter of jurisdiction is then a question of law, and the judgment of the trial court as to jurisdiction is not final in an action like the one at bar. I agree that the facts are not disputed herein, so that we have a question of law. But I do not agree, that, under the law, "the hearing" before the commission was at Kansas City. The final hearing, which culminated in the order, was at Jefferson City, and the jurisdiction *Page 532 
is in Cole County and not in Jackson County. Judge SEEHORN so held, and he is right in the matter. I therefore dissent.